Case 20-00713-NGH         Doc 90    Filed 02/09/21 Entered 02/09/21 11:13:30          Desc Main
                                   Document      Page 1 of 3




David H. Leigh, Esq. (Idaho Bar No. 7734)
Michael D. Mayfield, Esq. (Idaho Bar No. 7857)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, 14th Floor
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
Facsimile: (801) 532-7543
E-mail: dleigh@rqn.com
        mmayfield@rqn.com

Attorneys for Zions Bancorporation, N.A. f/k/a ZB, N.A.
dba Zions First National Bank

                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF IDAHO

In re:                                                    Bankruptcy No. 20-00713-NGH
JLJ FARMS, LLC                                                      Chapter 12
                Debtor.


    EX PARTE MOTION FOR ENTRY OF ORDER DISMISSING CHAPTER 12
 BANKRUPTCY CASE BASED UPON THE DEBTOR’S FAILURE TO COMPLY WITH
     THE COURT’S PRIOR ORDER APPROVING THE WITHDRAWAL OF
               DEBTOR’S LEGAL COUNSEL OF RECORD


         Zions Bancorporation, N.A. f/k/a ZB, N.A. d/b/a Zions First National Bank (“Zions
Bank”), a secured creditor of JLJ Farms, LLC (the “Debtor”), through counsel, respectfully

moves this Court, ex parte, for the entry of an Order dismissing the above-captioned chapter 12

bankruptcy case (the “Bankruptcy Case”) based upon the Debtor’s failure to appear in the

Bankruptcy Case through new legal counsel within twenty-one (21) days following the date of

entry of the Court’s Order Approving Motion to Withdraw as Counsel of Record, dated January

15, 2021 [Docket No. 86] (the “Withdrawal Order”), as ordered by the Court. In support of this

ex parte Motion, Zions Bank states as follows:
Case 20-00713-NGH        Doc 90     Filed 02/09/21 Entered 02/09/21 11:13:30            Desc Main
                                   Document      Page 2 of 3




       1.      Pursuant to the Withdrawal Order, and following a hearing on January 4, 2021,

the Court (i) granted the Motion to Withdraw, dated December 28, 2020 [Docket No. 72] (the

“Withdrawal Motion”), filed by the Debtor’s former legal counsel, D. Blair Clark and the Law

Offices of D. Blair Clark PC, permitting Mr. Clark and his law firm to withdraw as legal counsel

of record for the Debtor in the Bankruptcy Case; and (ii) ordered the Debtor to appear in the

Bankruptcy Case through new legal counsel within twenty-one (21) days from the date of entry

of the Withdrawal Order. (See, Withdrawal Order, p. 1).

       2.      The Withdrawal Order further provides that “Debtor’s failure to appear in this

case through new counsel within that twenty-one (21) day period shall be sufficient grounds for

entry of an order dismissing this case without further notice or hearing.” (Id.) (emphasis

supplied).

       3.      The twenty-one (21) day deadline for the Debtor to appear in the Bankruptcy

Case through new counsel expired on Friday, February 5, 2021. As of the date of this ex parte

Motion, however, the Debtor has not complied with the Court’s directive in the Withdrawal

Order and appeared in the Bankruptcy Case through new legal counsel.

       Based upon the foregoing, Zions Bank submits that sufficient cause exists for this Court

to enter an Order granting this ex parte motion and dismissing the Bankruptcy Case without
further notice or hearing. A proposed Order is submitted herewith.

       DATED this 9th day of February, 2021.

                                             RAY QUINNEY & NEBEKER P.C.


                                              /s/ David H. Leigh
                                             David H. Leigh
                                             Michael D. Mayfield
                                             Attorneys for Zions Bancorporation,
                                             N.A. f/k/a ZB, N.A. dba Zions First
                                             National Bank




                                                 2
Case 20-00713-NGH         Doc 90     Filed 02/09/21 Entered 02/09/21 11:13:30             Desc Main
                                    Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of February, 2021, I caused a true and correct copy of

the foregoing to be filed electronically with the Clerk of the Court using the Court’s CM/ECF

system, which sent a Notice of Electronic Filing on all electronic filing uses in this case.

       I hereby further certify that on the 9th day of February, 2021, I caused a true and correct

copy of the foregoing to be served on the following by depositing a copy of the same in the

United States Mail, first-class postage prepaid, addressed as follows:

       JLJ Farms, LLC
       29862 Emmett Road
       Caldwell, Idaho 83607




                                              Suzanne Williams




                                                  3
